Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9 are amended.  Claim 10 is cancelled.
Claim Objections
Claims 1 and 8-9 are objected to because of the following informalities:  
Claim 1 claims on the last line that depth data is “obtained by the obtaining unit,” but should be amended to “circuit” as it lacks antecedent basis due to the new amendments.  Claim 8-9 is similarly objected to, as “unit” should be amend to “circuit.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 4-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Araki et al. (WO2018/074252).
	Re claim 1, Araki teaches an image processing apparatus comprising:
An obtaining circuit configured to obtain depth data including multiple input depths of different types, the multiple input depths indicate a 3D shape of an imaging target (see [0022-0026], in reference to Fig. 1, wherein a mult-camera distance measuring instrument is provide, in each camera and generates a moving image of a depth image of the same viewpoint as that of the camera to generate a 3D model shape information of a subject) and (see [0031-0040], wherein multiple input depths of different pixel values as foreground and background types).
	And a 3D model generation circuit configured to generate a 3D model with reference to at least one of the multiple input depths of different types included in the depth data by the obtaining cicruit (see [0022-0026], in reference to Fig. 1, wherein an image processing unit generates a 3D model of a subject based on the input depths captured from the multi-camera system) and (see [0031-0040], wherein multiple input depths of different pixel values as foreground and background types are obtained and used in the 3D model generation of the subject).
	Re claim 2, Araki teaches claim 1.  Furthermore, Araki teaches wherein the depth data obtained by the obtaining circuit includes the multiple input depths of different types in association with respective multiple regions on a depth image (see [0031-0040], wherein the respective multiple regions of foreground and background from depth image data are classified as different types of input depths).

	Re claim 5, Araki teaches claim 1.  Furthermore, Araki teaches wherein the 3D model generation circuit derives a type of the different types for each of the multiple input depths included in the depth data (see [0031-0040], wherein the input depths are classified as foreground and background types) and (see (see [0022-0026], in reference to Fig. 1, wherein an image processing unit generates a 3D model of a subject based on the input depths captured by the multi-camera system).
	Re claim 6, Araki teaches claim 1.  Furthermore, Araki teaches wherein the 3D model generation circuit includes a projection circuit configured to convert each of the multiple input depths included in the depth data into a 3D point group (see [0022-0026], in reference to Fig. 1, wherein [0025], states that the imaging device (11) generates a 3D model of a subject by calculating a Visual hull or the like by using a moving image of a color image and a depth image of a viewpoint of each camera…the image processing unit generates shape information (Connectivity) indicating the three-dimensional position of each polygon mesh constituting the 3D model and the connection between the vertices and the color information of the polygon mesh as 3D data of the subject)
And a depth integration circuit configured to generate a 3D model at each time from the 3D point group, with reference to a type of the different types for an input depth of the 
Re claim 7, Araki teaches claim 1.  Furthermore, Araki teaches wherein the 3D model generation circuit generates a 3D model with further reference to a user request (see [0022-0026], [0045], wherein external and internal parameters of the virtual camera of the display viewpoint are inputted by a user viewing the display device, as part of the 3D model generation process).
Re claim 8, Araki teaches a 3D data generation apparatus for generating 3D data the 3D data generating apparatus comprising:
An image obtaining circuit configured to obtain multiple depth images from the imaging device (see [0022-0026], wherein a multi-camera system obtains multiple depth images)
A depth data configuration circuit configured to configure, with reference to an input user request, depth data including multiple depths of different types by using at least one of the multiple depth images obtained by the image obtaining unit (see [0022-0026], in reference to Fig. 1, wherein an image processing unit generates a 3D model of a subject based on the input depths captured from the multi-camera system) and (see [0031-0040], wherein multiple input depths of different pixel values as foreground and background types are obtained and used in the 3D model generation of the subject) and (see [0022-0026], [0045], wherein external and internal parameters of the virtual camera of the display viewpoint are inputted by a user viewing the display device, as part of the 3D model generation process).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (WO2018/074252) in view of Ng et al. (US 9607424).
Re claim 3, Araki teaches claim 2.  Furthermore, Araki teaches wherein the depth data obtained by the obtaining circuit includes the multiple input depths of different types so as not to change a mapping between a type of the different types of the multiple input depths and a region of the multiple regions on the depth image (see [0024], wherein in each camera, a moving image of a depth image is of a same viewpoint as that of the camera and is interpreted to not change the mapping) and (see [0022-0026], in reference to Fig. 1, wherein an image processing unit generates a 3D model of a subject based on the input depths captured from the multi-camera system) and (see [0031-0040], wherein multiple input depths of different pixel values as foreground and background types are obtained and used in the 3D model generation of the subject and are thus interpreted as not changed mapping between types).
Araki does not explicitly teach, the depth data obtained in a prescribed time period
However, Ng teaches the depth data obtained in a prescribed time period (see col 22, line 55- col 23, line 47, wherein different depth are rendered in a defined time period, such that renderings are performed from input depth data in a defined period of time).
Araki and Ng teaches claim 3.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the 3D generation system of Araki to explicitly include depth data obtained in a prescribed time period, as taught by Ng, as the references are in the analogous art of image processing using input depth image data.  An advantage of the modification is that it achieves the result of obtaining image data in a prescribed time period, so to manipulate which image depth data is processed for display/image generation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER HOANG/Primary Examiner, Art Unit 2616